Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 1 of 12 Page ID #:112



   1     CJ America, Inc.
   2     EDWIN K. LEE (State Bar No. 304211)
         Edwin.lee@cj.net
   3     5700 Wilshire Blvd Suite 550.
   4     Los Angeles, CA 90036
         Telephone: (213) 738-1439
   5     Facsimile: (231) 738-1601
   6
         Attorney for Defendant,
   7     Bibigo International LLC.
   8
   9
 10
                                UNITED STATES DISTRICT COURT
 11
                              CENTRAL DISTRICT OF CALIFORNIA
 12
 13
         BRIAN WHITAKER,                              )   Case No.: 2:19-cv-06613-JAK-PLA
 14
                                                      )
 15                   Plaintiff,                      )   DEFENDANT’S ANSWER TO
                                                      )   COMPLAINT; DEMAND FOR
 16      vs.
                                                      )   JURY TRIAL
 17                                                   )
         BIBIGO INTERNATIONAL, LLC,                   )   Hon. John A. Kronstadt
 18
         a California Limited Liability               )
 19      Company; and DOES 1-10,                      )
 20      inclusive,                                   )
                                                      )
 21                                                   )
                      Defendant(s).
 22                                                   )

 23
 24
 25
 26
 27
 28
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                       1       TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 2 of 12 Page ID #:113



   1            Defendant, BIBIGO INTERNATIONAL, LLC (“Defendant”) hereby
   2     respond to the Complaint of plaintiff Brian Whitaker (“Plaintiff”) as follows:
   3                                 ANSWER TO ALLEGATIONS
   4                                             PARTIES:
   5            1.     Answering Paragraph 1 of the Complaint, Defendant is without
   6     sufficient knowledge or information to form a belief as to the truth of the
   7     allegations contained therein and, on that basis, denies each and every allegation
   8     contained therein.
   9            2.     Answering Paragraph 2 of the Complaint, Defendant admits that
 10      Defendant owned restaurant located at or about 2210 Sawtelle Blvd., Los Angeles,
 11      California, in July 2019.
 12             3.     Answering Paragraph 3 of the Complaint, Defendant admits that
 13      Defendant owns Bibigo (“Restaurant”) located at or about 2210 Sawtelle Blvd., Los
 14      Angeles, California, currently.
 15             4.     Answering Paragraph 4 of the Complaint, Defendant is without
 16      sufficient knowledge or information to form a belief as to the truth of the
 17      allegations contained therein and, on that basis, denies each and every allegation
 18      contained therein.
 19                                       JURISDICTION & VENUE:
 20             5.     Answering Paragraph 5 of the Complaint, Defendant states that
 21      allegations in this paragraph contains restatement of the law, to which no response
 22      is required. To the extent a response is required, Defendant denies each and every
 23      allegation contained therein, except to admit that this Court has subject matter
 24      jurisdiction over actions arising under 28 U.S.C. §1331 and §1343(a)(3) & (a)(4)
 25      for violations of the Americans with Disabilities Act, 42 U.S.C. §12101, et seq.
 26             6.     Answering Paragraph 6 of the Complaint, Defendant states that this
 27      paragraph is a restatement of the law, to which no response is required. To the
 28      extent a response is required, Defendant denies each and every allegation contained
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        2      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 3 of 12 Page ID #:114



   1     therein, except to admit that this Court may have supplemental jurisdiction over
   2     Plaintiff’s additional state claim, until such time as Plaintiff’s federal claims are
   3     moot.
   4             7.    Answering Paragraph 7 of the Complaint, Defendant admits that venue
   5     is proper in this court.
   6                                     FACTUAL ALLEGATIONS:
   7             8.    Answering Paragraph 8 of the Complaint, Defendant is without
   8     sufficient knowledge or information to form a belief as to the truth of the
   9     allegations and, on that basis, denies each and every allegation contained therein.
 10              9.    Answering Paragraph 9 of the Complaint, Defendant admits the
 11      allegations therein.
 12              10.   Answering Paragraph 10 of the Complaint, Defendant admits the
 13      allegations therein.
 14              11.   Answering Paragraph 11 of the Complaint, Defendant states that
 15      allegations in this paragraph are argument and conclusions of law that require no
 16      answer. To the extent a response is required, Defendant denies each and every
 17      allegation contained therein.
 18              12.   Answering Paragraph 12 of the Complaint, Defendant states that
 19      allegations in this paragraph are argument and conclusions of law that require no
 20      answer. To the extent a response is required, Defendant denies each and every
 21      allegation contained therein.
 22              13.   Answering Paragraph 13 of the Complaint, Defendant states that
 23      allegations in this paragraph are argument and conclusions of law that require no
 24      answer. To the extent a response is required, Defendant denies each and every
 25      allegation contained therein.
 26              14.   Answering Paragraph 14 of the Complaint, Defendant states that
 27      allegations in this paragraph are argument and conclusions of law that require no
 28
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        3      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 4 of 12 Page ID #:115



   1     answer. To the extent a response is required, Defendant denies each and every
   2     allegation contained therein.
   3            15.    Answering Paragraph 15 of the Complaint, Defendant states that
   4     allegations in this paragraph are argument and conclusions of law that require no
   5     answer. To the extent a response is required, Defendant denies each and every
   6     allegation contained therein.
   7            16.    Answering Paragraph 16 of the Complaint, Defendant admits the
   8     allegations of this Paragraph.
   9            17.    Answering Paragraph 17 of the Complaint, Defendant states that
 10      allegations in this paragraph are argument and conclusions of law that require no
 11      answer. To the extent a response is required, Defendant admits that Plaintiff did
 12      not confront the barrier, but denies all other allegations contained therein.
 13             18.    Answering Paragraph 18 of the Complaint, Defendant states that
 14      allegations in this paragraph are argument and conclusions of law that require no
 15      answer. To the extent a response is required, Defendant denies each and every
 16      allegation contained therein.
 17             19.    Answering Paragraph 19 of the Complaint, Defendant is without
 18      sufficient knowledge or information to form a belief as to the truth of the
 19      allegations contained therein and, on that basis, denies each and every allegation
 20      contained therein.
 21             20.    Answering Paragraph 20 of the Complaint, Defendant is without
 22      sufficient knowledge or information to form a belief as to the truth of the
 23      allegations contained therein and, on that basis, denies each and every allegation
 24      contained therein.
 25             21.    Answering Paragraph 21 of the Complaint, Defendant is without
 26      sufficient knowledge or information to form a belief as to the truth of the
 27      allegations contained therein and, on that basis, denies each and every allegation
 28      contained therein.
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        4      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 5 of 12 Page ID #:116



   1     I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
   2     DISBILITIES ACT OF 1990 (On behalf of Plaintiff and against all Defendants.)
   3     (42 U.S.C. section 12101,et seq.)
   4            22.    Answering Paragraph 22 of the Complaint, Defendant states that this
   5     paragraph contains a recital of the allegations contained in paragraph 1 through 21
   6     of the Complaint. Based on the foregoing, Defendant incorporates by reference
   7     herein its responses to paragraphs 1 through 21 above.
   8            23.    Answering Paragraph 23 of the Complaint, Defendant states that this
   9     this paragraph contains Plaintiff’s restatement of the law, to which no response is
 10      required. To the extent a response is required, Defendant denies each and every
 11      allegation contained therein.
 12             24.    Answering Paragraph 24 of the Complaint, Defendant states that
 13      allegations in this paragraph contains Plaintiff’s argument and conclusions of law,
 14      to which no response is required. To the extent a response is required, Defendant
 15      denies each and every allegation contained therein.
 16             25.    Answering Paragraph 25 of the Complaint, Defendant states that
 17      allegations in this paragraph contains Plaintiff’s argument and conclusions of law,
 18      to which no response is required. To the extent a response is required, Defendant
 19      denies each and every allegation contained therein.
 20             26.    Answering Paragraph 26 of the Complaint, Defendant states that
 21      allegations in this paragraph contains Plaintiff’s argument and conclusions of law,
 22      to which no response is required. To the extent a response is required, Defendant
 23      denies each and every allegation contained therein.
 24             27.    Answering Paragraph 27 of the Complaint, Defendant states that
 25      allegations in this paragraph contains Plaintiff’s argument and conclusions of law,
 26      to which no response is required. To the extent a response is required, Defendant
 27      denies each and every allegation contained therein.
 28
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        5      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 6 of 12 Page ID #:117



   1            28.    Answering Paragraph 28 of the Complaint, Defendant states that
   2     allegations in this paragraph contains Plaintiff’s argument and conclusions of law,
   3     to which no response is required. To the extent a response is required, Defendant
   4     denies each and every allegation contained therein.
   5            29.    Answering Paragraph 29 of the Complaint, Defendant states that
   6     allegations in this paragraph contains Plaintiff’s argument and conclusions of law,
   7     to which no response is required. To the extent a response is required, Defendant
   8     denies each and every allegation contained therein.
   9            30.    Answering Paragraph 30 of the Complaint, Defendant states that
 10      allegations in this paragraph contains Plaintiff’s argument and conclusions of law,
 11      to which no response is required. To the extent a response is required, Defendant
 12      denies each and every allegation contained therein.
 13       II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 14      RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ. Code
 15                                                §51-53.)
 16             31.    Answering Paragraph 31 of the Complaint, Defendant incorporates its
 17      answers contained in Paragraphs 1 through 30. As to the Unruh Civil Rights Act,
 18      Defendant states that this statement is Plaintiff’s restatement of California Civil
 19      Code, §51(b), to which no response is required. To the extent a response is
 20      required, Defendant denies each and every allegation contained therein.
 21             32.    Answering Paragraph 32 of the Complaint, Defendant states that this
 22      paragraph reflects Plaintiff’s restatement of California Civil Code, §51(f), to which
 23      no response is required. To the extent a response is required, Defendant denies each
 24      and every allegation contained therein
 25             33.    Answering Paragraph 33 of the Complaint, Defendant denies each and
 26      every allegation therein.
 27             34.    Answering Paragraph 34 of the Complaint, Defendant denies each and
 28      every allegation therein.
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        6      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 7 of 12 Page ID #:118



   1                                              PRAYER
   2            The remainder of Plaintiff’s Complaint contains Plaintiff’s prayer for relief,
   3     which no response is required. To the extent a response is required, Defendant
   4     denies each and every allegation contained therein and specifically denies that
   5     Plaintiff is entitled to any relief whatsoever.
   6                              FIRST AFFIRMATIVE DEFENSE
   7                                             (Standing)
   8                   1.     Plaintiff failed to show standing. To invoke “the jurisdiction of
   9     the federal courts, a disabled individual claiming discrimination must satisfy the
 10      case or controversy requirement of Article III.” Chapman v. Pier 1 Imports (U.S.)
 11      Inc., 631 F.3d 939, 946 (9th Cir. 2011) citing Lyons, 461 U.S. at 101, 103 S.Ct.
 12      1660. The court in Chapman found that the plaintiff failed to show case or
 13      controversy requirement of Article III because the plaintiff left “the federal court to
 14      guess which, if any, of the alleged violations deprived him of the same full and
 15      equal access ... Nor does [he] identify how any of the alleged violations threatens to
 16      deprive him of full and equal access due to his disability if he were to return to the
 17      Store, or how any of them deter him from visiting the Store due to his disability.
 18      See Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 955 (9th Cir. 2011).
 19      Here, Plaintiff lacks standing because the Complaint failed to allege how the
 20      alleged violations deprived Plaintiff of the same full and equal access or allege with
 21      particularity how the Restaurant’s tables and restrooms failed to comply with
 22      relevant standards, depriving Plaintiff same full and equal access.
 23                             SECOND AFFIRMATIVE DEFENSE
 24        (Failure to Show Necessary Modifications of Policies, Practices, or Procedures)
 25             2.     Plaintiff’s Complaint and each and every claim contained therein fails
 26      to show “discrimination,” in that Plaintiff failed to allege that Defendant failed to
 27      make reasonable modifications in policies, practices, or procedures, when such
 28      modifications are, [or were] necessary under 42 U.S.C. §12182(b)(2)(A)(ii).
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        7      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 8 of 12 Page ID #:119



   1                              THIRD AFFIRMATIVE DEFENSE
   2                     (Failure to Show Architectural Barriers and Removals)
   3            3.     Plaintiff’s Complaint and each and every claim contained therein fails
   4     to show “discrimination,” in that Plaintiff failed to show how the dining tables and
   5     the restroom were architectural barriers within the meaning of 42 U.S.C.
   6     §12182(b)(2)(A)(iv) or any other applicable legal or regulatory standards where
   7     failure to remove such barriers denied Plaintiff’s full and equal access.
   8                            FOURTH AFFIRMATIVE DEFENSE
   9                                   (Failure to Show Alterations)
 10             4.     Plaintiff’s Complaint and each and every claim contained therein fails
 11      to allege “discrimination,” in that Plaintiff failed to show that Defendant made an
 12      “alteration,” within the meaning of 42 U.S.C. §12183(a)(2), and in addition,
 13      Plaintiff failed to show how Defendant failed to make alterations in such a manner
 14      that affected or could affect the usability of the building or facility.
 15                               FIFTH AFFIRMATIVE DEFENSE
 16                               (Failure to Show Personal Encounter)
 17             5.     Plaintiff’s claims are barred from any recovery under the Unruh Act
 18      because the Complaint failed to show, as he admits in Paragraph 17 of the
 19      Complaint, that Plaintiff personally encountered the alleged violation which
 20      resulted in difficulty, discomfort, or embarrassment. See Munson v. Del Taco, Inc.,
 21      46 Cal. 4th 661, 677, 208 P.3d 623, 633 (2009)
 22                               SIXTH AFFIRMATIVE DEFENSE
 23                           (Failure to Show Likelihood of Future Harm)
 24             6.     Plaintiff’s claims are barred from any injunctive relief under the ADA
 25      because the alleged violations do not show that Plaintiff is likely to return and face
 26      the same discriminatory conditions and injury in the future. See Vogel v. Rite Aid
 27      Corp., 992 F. Supp. 2d 998, 1008 (C.D. Cal. 2014).
 28
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        8      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 9 of 12 Page ID #:120



   1                            SEVENTH AFFIRMATIVE DEFENSE
   2                                       (Alternative methods)
   3            7.     Defendant’s claims are barred because, with respect to any particular
   4     architectural element of any restaurant that departs from accessibility guidelines,
   5     the Restaurant has provided “equivalent facilitation” in alternative designs that
   6     provide substantially equivalent or greater access to and usability of the facility.
   7                             EIGHTH AFFIRMATIVE DEFENSE
   8                               (No Entitlement to Attorney’s Fees)
   9            8.     Plaintiff is barred from recovering under the Complaint, in whole or in
 10      part, because the Complaint, and each and every claim contained therein, fails to
 11      state facts sufficient to entitle Plaintiff to an award of attorneys’ fees.
 12                               NINTH AFFIRMATIVE DEFENSE
 13                                             (Compliance)
 14             9.     Plaintiff is barred from recovering under the Complaint, in whole or in
 15      part, because Defendant has substantially complied with all applicable statues,
 16      regulations, and/or laws.
 17                              TENTH AFFIRMATIVE DEFENSE
 18                                      (Compensatory Damages)
 19             10.    The Complaint fails to state a claim for compensatory damages.
 20                            ELEVENTH AFFIRMATIVE DEFENSE
 21                                         (Good Faith Efforts)
 22             11.    Defendant has made good faith efforts to comply with the ADA, the
 23      Unruh Act, including providing appropriate alternative access.
 24                            TWELFTH AFFIRMATIVE DEFENSE
 25                                          (Intended Purpose)
 26             12.    Plaintiffs’ claims are barred because the claimed violations are “de
 27      minimis,” in that the alleged violations do not materially impair Plaintiffs’ use or to
 28      an area or facility for its intended purpose.
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                        9      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 10 of 12 Page ID #:121



   1                         THIRTEENTH AFFIRMATIVE DEFENSE
   2                                             (Mootness)
   3            13.    Plaintiff’s claims are barred under the doctrine of mootness.
   4                         FOURTEENTH AFFIRMATIVE DEFENSE
   5                          (Failure to Exhaust Administrative Remedies)
   6            14.    Plaintiff’s claims are barred as he failed to exhaust administrative
   7     remedies under state law prior to filing this lawsuit.
   8                          FIFTEENTH AFFIRMATIVE DEFENSE
   9                                          (Unclean Hands)
  10            15.    Plaintiff’s claims are barred under the doctrine of unclean hands.
  11                          SIXTEENTH AFFIRMATIVE DEFENSE
  12                                       (Good Faith Reliance)
  13            16.    Plaintiff’s Complaint and each claim alleged therein are barred by
  14     Defendant’s good faith reliance upon reasonable interpretations of California law
  15     by local building authorities and issuance of appropriate building permits and
  16     Certificates of Occupancy for the facility at issue.
  17                        SEVENTEENTH AFFIRMATIVE DEFENSE
  18                                    (Supplemental Jurisdiction)
  19            17.    Plaintiff’s cause of action lacks supplemental jurisdiction.
  20                         EIGHTEENTH AFFIRMATIVE DEFENSE
  21                                  (Excessive Punitive Damages)
  22            18.    Imposition of punitive damages in this matter would violate
  23     Defendant’s right to due process of law in violation of the California Constitution
  24     and the United States Constitution.
  25                          NINTEENTH AFFIRMATIVE DEFENSE
  26                                  (Excessive Statutory Damages)
  27            19.    Allowing statutory damages in this matter would violate Defendant’s
  28     right to due process of law in violation of the California and U.S. Constitution.
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                       10      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 11 of 12 Page ID #:122



   1                          TWENTIETH AFFIRMATIVE DEFENSE
   2                                      (Statute of Limitations)
   3            20.     Plaintiff’s claims are barred by the application of the statute of
   4     limitations.
   5                        TWENTY-FIRST AFFIRMATIVE DEFENSE
   6                                     (Failure to State a Claim)
   7            21.     Plaintiff has failed to state a claim upon which relief can be granted.
   8                       TWENTY-SECOND AFFIRMATIVE DEFENSE
   9                           (Failure to Show His Visit with Particularity)
  10            22.     Plaintiff lacks standing to challenge barriers in restaurants he did not
  11     actually visit prior to the filing of the complaint.
  12                                              PRAYER
  13            WHEREFORE, Defendants pray that this Court enter a judgement as
  14     follows:
  15            1.      That the Complaint be dismissed with prejudice and that judgment be
  16     entered in favor of Defendant;
  17            2.      That Plaintiff take nothing by way of his complaint;
  18            3.      Defendant be awarded costs of suit;
  19            4.      Defendant be awarded its attorney’s fees incurred in the defense of this
  20     action, including its reasonable attorney’s fees; and
  21            5.      For such further and other relief as the Court may deem just and proper.
  22
  23     DATED: October 7, 2019                         CJ AMERICA, INC.
                                                        Edwin K. Lee
  24
                                                              /s/ Edwin K. Lee
                                                        By: ____________________________
  25
                                                                     Edwin K. Lee
  26
  27                                                    Attorney for Defendant
                                                        Bibigo International LLC.
  28
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                       11      TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-06613-JAK-PLA Document 11 Filed 10/07/19 Page 12 of 12 Page ID #:123



   1                                 DEMAND FOR JURY TRIAL

   2            Defendant hereby demands trial by jury.
   3
         DATED: October 7, 2019                         CJ AMERICA, INC.
   4                                                    Edwin K. Lee
   5                                                          /s/ Edwin K. Lee
                                                        By: ____________________________
   6                                                                 Edwin K. Lee
   7
                                                        Attorney for Defendant
   8                                                    Bibigo International LLC.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       ________________________________________________________________________________________________
       Case No. 2:19-cv-06613-JAK-PLA                 ANSWER
                                                       12      TO COMPLAINT; DEMAND FOR JURY TRIAL
